Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made to be effective
as of the 1st day of January, 2012 (the “Commencement Date”), by and between
Frontier Oilfield Services, Inc., a publicly traded Texas corporation (“FOSI”)
(including all affiliates and subsidiaries hereinafter called the “Company”),
and Kenneth K Conte (hereinafter called the “Executive”).

W I T N E S E T H

WHEREAS, the Executive desires to enter into an executive employment
relationship with the affiliated Companies; and.

WHEREAS, both the Company and Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective advisors;

NOW, THEREFORE, in consideration of the mutual promises of each, and other good
and valuable consideration, the parties hereby covenant and agree as follows:

20. SERVICES AND DUTIES

(e) Positions. The Executive shall serve as a Vice President and the Chief
Financial Officer of Frontier Oilfield Services, Inc. The Executive shall report
to the President and Board of Directors of the Company and shall perform all
duties consistent with this position and such duties generally consistent
therewith; and as such duties shall be prescribed and/or amended from time to
time by the President.

(f) Devotion of Time. As of the Commencement Date (as defined above), the
Executive shall devote his full time and attention to the Company and FOSI.

(g) No Joint Venture. The provisions of this Agreement, and especially the
compensation provisions, are not intended to create any relationship between the
Parties other than that of employer and employee contracting with each other
solely for the purpose of effecting the provisions of this Agreement, and this
Agreement shall not be construed as creating a partnership or joint venture
between the parties.

21. TERM

This Agreement shall begin on the Commencement Date and end on the one (1) year
anniversary after the Commencement Date (the “Original Term”). Thereafter, this
Agreement shall automatically renew for successive one (1) year terms unless
otherwise terminated as provided herein.

22. COMPENSATION AND RELATED MATTERS

(h) Base Salary. From and after the Commencement Date, the Executive shall
receive an initial base salary (the “Base Salary”) paid by the Company of
$10,000 per month, payable bi-weekly. ($120,000 annually).

(i) Shares. The Executive will be entitled to the issuance of certain common
stock of FOSI for services rendered. 100,000 shares of FOSI common stock will be
set aside for distribution to Executive on a per annual basis (25,000 shares per
quarter) beginning 90 days after Executive begins this employment agreement.
(25,000 FOSI common shares to be issued each quarter).

 

21



--------------------------------------------------------------------------------

(j) Stock Grant. The Executive will receive a grant of 300,000 common shares as
a sign on bonus for his services as Chief Financial Officer of the company.
However the granted shares will not be vested in Executive until such time as
the Executive has been continuously employed by FOSI for a period of one year
from the date of this Agreement. In the event Executive is terminated or resigns
for any reason, at any time, prior to the end of said one year period the gifted
shares must be immediately surrendered and returned to FOSI. The common stock
gifted and issued to Executive will bear the appropriate legend and FOSI will
place an appropriate stop transfer with the Transfer Agent for FOSI.

(k) Benefits. In addition to the Base Salary, the Executive will be entitled to
the following benefits during the Employment Period if offered by the Company,
unless otherwise altered by the Board with respect to all Executives of the
Company:

f. hospitalization, disability, life and health insurance, to the extent offered
by the Company, and in amounts consistent with Company policy, for all key
management employees, as reasonably determined by the Board;

g. Paid vacation each year with salary, consistent with Company policy for all
senior employees and provided that unused vacation time shall not be carried
over to subsequent years;

h. reimbursement for reasonable, ordinary and necessary out-of-pocket expenses
incurred by Executive in the performance of his duties, subject to the Company’s
policies in effect from time to time with respect to travel, entertainment and
other expenses, including, without limitation, requirements with respect to
reporting and documentation of such expenses.

d. Other benefit arrangements, including a 401(k) or similar tax deferral plan,
to the extent made generally available by the Company to its Executives and key
management employees.

 

22



--------------------------------------------------------------------------------

(l) Other Benefits. The Executive shall be entitled to participate in other
benefit plans to which he is eligible pursuant to Company policy, which may be
amended from time to time in the Company’s discretion and the applicable plan
documents (the “Standard Benefit Plans”). See exhibit A to this contract.

23. TERMINATION

The Executive’s employment hereunder is “at will” and may be terminated by the
Company or the Executive, under the following circumstances:

(m) Mutual Agreement. Termination can only be by mutual written agreement
between the Executive and the Company.

(n) Death. Employment shall terminate upon the death of the Executive.

(o) Disability. Termination will result if the Executive is unable to perform
his duties on a full-time basis because of Executive’s inability to perform his
duties under this Agreement, without reasonable accommodation, for a period of
more than sixty (60) days (“Disability”).

(p) Termination of the Executive’s employment for “Cause.” For purposes of this
Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder only upon:

(xii) the failure by the Executive to substantially perform his duties as
outlined hereunder or to follow the reasonable directions of the Board after
demand for substantial performance is delivered by the Board;

(xiii) the engaging by the Executive in conduct that is materially injurious to
the Company, monetarily or otherwise;

(xiv) the engaging by the Executive in criminal conduct or conduct constituting
moral turpitude;

(xv) The engaging by the Executive in employment practices which violate
federal, state or local law.

(xvi) The engaging in conduct by the Executive which results in an action
against him by the Securities and Exchange Commission or any similar state
regulatory agency or loss of his ability to act as a Chief Financial Officer.

(q) Termination Without Cause. Notwithstanding any provisions of this Agreement
to the contrary, the Company may not terminate the Executive’s employment for
any reason other than those specified in the foregoing paragraphs (a), (b),
(c) or (d) (or for no reason) at any time.

(r) Voluntary Resignation. The Executive may terminate this Agreement
(“Voluntary Resignation”) at any time effective upon thirty (30) days written
notice to the Board.

 

23



--------------------------------------------------------------------------------

24. COMPENSATION AND PAYMENTS UPON TERMINATION

The Executive shall be entitled to the following compensation from the Company
(in lieu of all other sums payable to the Executive hereunder) upon the
termination of Executive’s employment.

(s) Mutual Agreement. If the Executive’s employment is terminated as a result of
mutual agreement, the Company shall pay the Executive’s Base Salary, plus any
lump sum payment for the value of all accrued, earned and unused benefits under
the Standard Benefit Plans through the date of termination, and the Executive
will be entitled to receive any vested pension and retirement benefits (for all
purposes of this Agreement, all such accrued, earned and unpaid items through
the applicable date of termination are referred to as the “Earned Amounts”).

(t) Death. If the Executive’s employment is terminated as a result of death, the
Company will pay to the Executive’s estate the Earned Amounts.

(u) Disability. If the Executive’s employment is terminated as a result of
Disability (as defined in Section 4(c) above), the Executive will be provided
long term disability benefits to which he may be eligible (if any) in accordance
with the Company’s then existing Standard Benefit Plans, and the Company shall
pay to the Executive the Earned Amounts.

(v) Termination by the Executive. In the event the Executive voluntarily elects
to terminate this Agreement, the Company shall pay the Executive any Earned
Amounts.

(w) Termination for Cause. If the Executive’s employment is terminated for
Cause, the Company shall pay the Executive any Earned Amounts and the Company
shall have no further obligation to the Executive.

25. NON-DISCLOSURE

(x) Confidential Information. By virtue of his employment with the Company, the
Executive will have access to confidential, proprietary, and highly sensitive
information relating to the business of the Company and which is a valuable,
competitive and unique asset of the Company (“Confidential Information”), the
confidentiality of which is essential to the Company’s ability to differentiate
its products and services. Such Confidential Information includes all
information which relates to the business of the Company, which is or has been
disclosed to the Executive orally or in writing by the Company or obtained by
virtue of work performed for the Company, is or was developed by the Company,
and is not generally available to or known by individuals or entities within the
industry in which the Company is or may become engaged or readily accessible by
independent investigation. The Confidential Information sought to be protected
includes, without limitation, information pertaining to: (i) the identities of
customers and clients with which or whom the Company does or seeks to do
business, as well as the point of contact persons and decision-makers at these
customers and clients, including their names, addresses, e-mail addresses and
positions; (ii) the past or present purchasing history and the past and/or
current job requirements of each past and/or existing customer and client;
(iii) the volume of business and the nature of the business relationship between
the Company and

 

24



--------------------------------------------------------------------------------

its customers and clients; (iv) the pricing of the Company’s services, including
any deviations from its standard pricing for particular customers and clients;
(v) the Company’s business plans and strategy, including customer or client
assignments and rearrangements, sales and administrative staff expansions,
marketing and sales plans and strategy, proposed adjustments in compensation of
sales personnel, revenue, expense and profit projections, industry analyses, and
any proposed or actual implemented technology changes; (vi) information
regarding the Company’s employees, including their identities, skills, talents,
knowledge, experience, and compensation; (vii) the Company’s financial results
and business condition; and (viii) computer programs and software developed by
the Company and tailored to the Company’s needs by its employees, independent
contractors, consultants or vendors; (ix) information relating to the Company’s
architects, designers, contractors, or persons likely to become architects,
designers, or contractors; (x) any past or present merchandise or supply sources
in the future; (xi) technical and non-technical information including patent,
copyright, trade secret, proprietary information, methods, ideas, concepts,
designs, inventions, know-how, processes, software programs, software source
documents and formulae related to the current, future and proposed products and
services of the Company including research, experimental work, development,
design details and specifications and engineering, financial statements,
forecasts, plans (whether business, strategic, marketing or other), client
lists, prospective client lists, sales data, sales analysis, equipment and other
assets, prices, costs, sources of supplies, pricing methods, personnel,
marketing research, and business relationships, whether or not marked
“Confidential” or “Proprietary”. Confidential Information may be contained on
the Company’s computer network, in computerized documents or files, or in any
written or printed documents, including any written reports summarizing such
information.

(y) Non-Disclosure of Confidential Information. The Executive acknowledges that
the Company’s Confidential Information will be disclosed to the Executive
throughout his employment at the Company in order to enable the Executive to
perform his duties for the Company. The Executive further acknowledges that,
prior to his employment at the Company, Executive was either unfamiliar with the
Company’s Confidential Information or Executive developed such Confidential
Information for the benefit of the Company and was otherwise compensated for
such services outside of the terms of this Agreement. Finally, Executive
acknowledges that the unauthorized disclosure of Confidential Information could
place the Company at a competitive disadvantage. Consequently, Executive agrees
(i) not to use, publish, disclose or divulge, directly or indirectly, at any
time, any Confidential Information for his own benefit and for the benefit of
any person, entity, or corporation other than the Company, to any person who is
not a current employee of the Company, without the express, written consent of
the Company and except in the performance of the duties assigned to him by the
Company; (ii) not to make copies of Confidential Information without the prior
written consent of the Company; (iii) to take reasonable precautions to protect
against the inadvertent disclosure of such Confidential Information or theft or
misappropriation by others; and (iv) not to use such Confidential Information
except in connection with the specific duties of the Executive in connection
with his employment.

 

25



--------------------------------------------------------------------------------

(z) Notwithstanding the foregoing, the confidentiality and nondisclosure
provisions contained herein with respect to any portion of the Confidential
Information shall terminate when the Executive can document that the
Confidential Information:

(xvii) was in the public domain at the same time it was communicated to the
Executive by the Company;

(xviii) entered the public domain subsequent to the time it was communicated to
the Executive by the Company through no fault of the Executive;

(xix) was in the Executive’s possession free of any obligation of confidence at
the time it was communicated to the Executive by the Company;

(xx) was rightfully communicated to the Executive free of any obligation of
confidence subsequent to the time it was communicated to the Executive by the
Company;

(xxi) was developed by the Executive independently of and without any reference
to any information communicated to the Executive by the Company; or

(xxii) Was communicated in response to a valid subpoena or order by a court or
by a governmental body, provided that the Executive complies with the provisions
of Section 6(e) below.

(aa) Survival of Executive’s Obligations. Executive understands and agrees that
his obligations under this Section shall survive the termination of this
Agreement and/or his employment with the Company. Executive further understands
and agrees that his obligations under this Section are in addition to, and not
in limitation or preemption of, all other obligations of confidentiality which
he may have to the Company under general legal or equitable principles, or other
policies implemented by the Company.

(bb) Certain Disclosures. In the event that the Executive receives a request to
disclose all or any part of the Confidential Information under the terms of a
subpoena or order issued by a court or by a governmental body, the Executive
agrees (i) to notify the Company immediately of the existence, terms, and
circumstances surrounding such request, (ii) to consult with the Executive on
the advisability of taking legal available steps to resist or narrow such
request, and (iii) if disclosure of such Confidential Information is required to
prevent the Executive from being held in contempt or subject to other penalty,
to furnish only such portion of the Confidential Information as, in the opinion
of counsel to the Executive, it is legally compelled to disclose and to exercise
its best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.

 

26



--------------------------------------------------------------------------------

26. RETURN OF COMPANY PROPERTY

Executive acknowledges that all memoranda, notes, correspondence, databases,
computer discs, computer files, computer equipment and/or accessories, pagers,
telephones, passwords or pass codes, records, reports, manuals, books, papers,
letters, CD Roms, keys, Internet database access codes, client profile data, job
orders, client and customer lists, contracts, software programs, information and
records, drafts of instructions, guides and manuals, and other documentation
(whether in draft or final form), and other sales, financial or technological
information relating to the Company’s business, and any and all other documents
containing Confidential Information furnished to Executive by any representative
of the Company or otherwise acquired or developed by him in connection with his
association with the Company (collectively, “Recipient Materials”) shall at all
times be the property of the Company. Within twenty-four (24) hours of the
termination of his employment for any reason, Executive will return to the
Company any Recipient Materials which are in his possession, custody or control.

27. NON-SOLICITATION OF CUSTOMERS/CLIENTS

(cc) Access to Confidential Information. Executive acknowledges that the special
relationship of trust and confidence between him, the Company, and its clients
and customers creates a high risk and opportunity for Executive to
misappropriate the relationship and goodwill existing between the Company and
its clients and customers. Executive further acknowledges and agrees that it is
fair and reasonable for the Company to take steps to protect itself from the
risk of such misappropriation. Executive further acknowledges that, at the
outset of his employment with the Company and/or throughout his employment with
the Company, Executive has been or will be provided with access to and informed
of the Company’s Confidential Information, which will enable him to benefit from
the Company’s goodwill and know-how.

(dd) Inevitable Disclosure. Executive acknowledges that it would be inevitable
in the performance of his duties as a director, officer, employee, investor,
agent or consultant of any person, association, entity, or company which
competes with the Company, or which intends to or may compete with the Company,
to disclose and/or use the Company’s Confidential Information, as well as to
misappropriate the Company’s goodwill and know-how, to or for the benefit of
such other person, association, entity, or company. Executive also acknowledges
that, in exchange for the execution of the non-solicitation restriction set
forth in this Section 8(b), he has received substantial, valuable consideration,
including the consideration set forth in Sections 3 and 5 above. Executive
further acknowledges and agrees that this consideration constitutes fair and
adequate consideration for the execution of the non-solicitation restriction set
forth in this Section.

(ee) Non-Solicitation of Customers. Ancillary to the enforceable promises set
forth in this Agreement including, without limitation, the promises contained in
Sections 3, 6 and 7, as well as to protect the vital interests described in
those Sections, Executive agrees that, while he is employed by the Company and
for a period of twelve (12) months following the termination of his employment
with the Company, regardless of the reason for such termination, Executive will
not, without the prior written consent of the Company, directly or indirectly,
alone or

 

27



--------------------------------------------------------------------------------

for his own account, or as owner, partner, investor, member, trustee, officer,
director, shareholder, employee, consultant, distributor, advisor,
representative or agent of any partnership, joint venture, corporation, trust,
or other business organization or entity, (i) contact, solicit sales of, or
sell, deliver or place any product, service or system of the kind and character
sold, provided, distributed or placed by Executive on behalf of the Company to
any person, association, corporation or other business organization or entity
that Executive contacted, solicited, called upon, or served, or that he directed
others to solicit, call upon, or serve, on behalf of the Company, during his
employment at the Company; or (ii) contact, solicit, or seek to divert the
business or patronage of any person, association, corporation, or other business
organization or entity with whom or which Executive had business relations on
behalf of the Company or with whom or which he met or communicated, or with whom
or which he directed others to meet or communicate, for the purpose of offering
to sell or place or solicit for sale or placement any product, service, or
system of the kind and character sold, provided or distributed by him, on behalf
of the Company, during his employment at the Company.

(ff) Reasonable Restrictions. Executive agrees that the restriction set forth
above is ancillary to an otherwise enforceable agreement, is supported by
independent valuable consideration, and that the limitations as to time,
geographical area, and scope of activity to be restrained by this Section are
reasonable and acceptable, and do not impose any greater restraint than is
reasonably necessary to protect the goodwill and other business interests of the
Company. Executive agrees that if, at some later date, a court of competent
jurisdiction determines that the non-solicitation agreement set forth in this
Section does not meet the criteria set forth in Tex. Bus. & Comm. Code
Ann. 15.50(2), this Section may be reformed by the court and enforced to the
maximum extent permitted under Texas law.

(gg) Breach. If Executive is found to have violated any of the provisions of
this Section, Executive agrees that the restrictive period of each covenant so
violated shall be extended by a period of time equal to the period of such
violation by him. Executive understands that his obligations under this Section
shall survive the termination of his employment with the Company and shall not
be assignable by him.

 

28



--------------------------------------------------------------------------------

28. NON-SOLICITATION OF EMPLOYEES AND CONSULTANTS

Executive acknowledges that, as part of his employment or association with the
Company, he will become familiar with the salary, pay scale, capabilities,
experiences, skill and desires of the Company’s employees. In order to protect
the confidentiality of such information, Executive agrees that, for a period of
twelve (12) months following the termination of his employment with the Company,
whether such termination occurs at the insistence of Executive or the Company,
Executive shall not recruit, hire, solicit, or attempt to recruit, hire or
solicit, directly or by assisting others, any other employees or consultants
employed by or associated with the Company, nor shall he contact or communicate
with any other employees or consultants of the Company for the purpose of
inducing other employees or consultants to terminate their employment or
association with the Company. For purposes of this covenant, “other employees or
consultants” shall refer to permanent employees, temporary employees, or
consultants who were employed by, doing business with, or associated with the
Company within six (6) months of the time of the attempted recruiting, hiring or
solicitation. Executive’s obligations under this Section 9 shall survive the
termination of this Agreement and Executive’s employment with the Company.

29. REMEDIES

In the event that Executive violates any of the provisions set forth in
Sections 6, 7, 8, or 9 of this Agreement, he acknowledges that the Company will
suffer immediate and irreparable harm which cannot be accurately calculated in
monetary damages. Consequently, Executive acknowledges and agrees that the
Company shall be entitled to immediate injunctive relief, either by temporary or
permanent injunction, to prevent such a violation. Executive further
acknowledges and agrees that this injunctive relief shall be in addition to any
other legal or equitable relief, including monetary damages, to which the
Company would be entitled.

30. INVENTIONS, IDEAS/PATENTABLE INVENTIONS

(hh) Inventions. Any discovery, invention, design, improvement, concept or other
intellectual properties, either patentable or not, made, developed or conceived
by the Executive during the term of the Agreement, and for one year after
termination thereof, which relate to or are useful in the business or activities
in which the Company is or may become engaged, and which may or may not also
constitute Confidential Information (the “Inventions”), shall be the exclusive
property of the Company and its successors.

(ii) Disclosure to the Company. The Executive agrees to disclose promptly, in
writing, if so requested, to the Company, any Inventions that the Executive may
make, develop or conceive during the term of this Agreement by the Company or
its successors.

(jj) Work for Hire. The Executive agrees that the Inventions shall be deemed
“work made for hire” and hereby assigns, and agrees to assign, to the Company
all the Executive’s rights, title and interest in any such Inventions, whether
or not during the term of this Agreement such Inventions may be reduced to
practice, and to execute all patent applications, copyright applications,
assignments and other documents, and to take all other steps necessary (but all
at

 

29



--------------------------------------------------------------------------------

the Company’s expense), to vest in the Company the entire right, title and
interest in and to those Inventions and in and to any patents or copyrights
obtainable therefor in the United States and in foreign countries.

(kk) Obligation to Assign Inventions to the Company. The Executive shall not be
obligated to assign to the Company any Invention made by him during the
Relationship or after termination of this Agreement which does not relate to any
business or activity in which the Company is or may become engaged, except that
the Executive is so obligated if the same relates to or is based on Confidential
Information to which the Executive shall have had access during and by virtue of
his employment or arises out of work assigned to him by the Company; nor shall
the Executive be obligated to assign any Inventions which relate to or would be
useful in any business or activities in which the Company is engaged if such
Invention was conceived and reduced by practice by the Executive prior to this
Agreement with the Company, provided that all such Inventions are listed on
Exhibit A attached hereto and made known to the Company.

31. SUCCESSORS; BINDING AGREEMENT

This Agreement shall be binding upon, and inure to the benefit of, the Company,
Executive, and their respective successors, assigns, personal and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. Without limiting the generality of the foregoing, the
Company may assign this Agreement (or the same may remain with the Company as a
subsidiary of a larger institution), without the consent of Executive, with such
assignee being required to perform the obligations of the Company hereunder, to
any successor of the Company.

32. COMPLETE AGREEMENT

This Agreement sets forth the entire agreement among the Company and Executive
concerning the subject matter hereof, and supersedes all prior written or oral
understandings of the parties.

33. NOTICE

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when (i) delivered personally; (ii) sent by telecopy or similar electronic
device and confirmed; (iii) delivered by overnight express; or (iv) sent by
registered or certified mail, postage prepaid, addressed as follows:

 

If to the Executive:    Kenneth K. Conte       5665 Arapahoe Rd. #1227      
Dallas, Texas 75093       Attention: Ken Conte    If to FOSI:    Frontier
Oilfield Services, Inc.       3030 LBJ Freeway, Suite 1320       Dallas, Texas
75234       Attention: Tim Burroughs, CEO   

 

30



--------------------------------------------------------------------------------

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

34. MISCELLANEOUS

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in writing, signed by the
Executive and the Company. No waiver by either party hereto of or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Either party hereof has made no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter, which are not set forth expressly in this
Agreement.

35. GOVERNING LAW AND VENUE

This Agreement is being made and is intended to be performed in the State of
Texas, and shall be governed, construed, interpreted, and enforced in accordance
with the substantive laws of the State of Texas and venue for any matter in
connection with or arising from this Agreement shall be in Dallas County, Texas.

36. ATTORNEY FEES

All legal fees and costs incurred in connection with the resolution of any
dispute or controversy under or in connection with this Agreement shall be borne
by the non-prevailing party.

37. COUNTERPARTS

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same agreement.

38. VOLUNTARY AGREEMENT

The parties acknowledge that each has had an opportunity to consult with an
attorney or other counselor concerning the meaning, import, and legal
significance of this Agreement, and each has read this Agreement, as signified
by their respective signatures hereto, and each is voluntarily executing the
same after, if sought, advice of counsel for the purposes and consideration
herein expressed.

EXHIBIT A. OTHER BENEFITS

Additional compensation in the form of a success fee of $50,00.00 less any
advances shall be earned by the executive (Kenneth Conte) at the successful
closing for the acquisition of Ark-La-Tex Wireline Services, LLC. by FOSI and/or
a success fee of $50,000.00 less any advances shall be earned by the executive
(Kenneth Conte) at the successful closing for the acquisition of Coffman Tank
Trucks, Inc by FOSI if either or both occur during the term of the executives
employment with Frontier Oilfield Services, Inc.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

EXECUTIVE: /s/ Kenneth Conte Kenneth K. Conte COMPANY: Frontier Oilfield
Services, Inc By: /s/ Timothy Burroughs Name: Timothy Burroughs Title: President

 

32